EXHIBIT 10.1

LOGO [g13917g55s33.jpg]

BioLargo, Inc.

Engagement Extension Agreement

This Engagement Extension Agreement dated as of February 1, 2009 (the
“Extension”) references the Engagement Agreement and Scope Letter dated
February 1, 2008 (“2008 Agreement”) by and between CFO 911 (the “Advisor)” and
BioLargo, Inc. (the “Company”), pursuant to which Charles K. Dargan II agreed to
serve as the Company’s Chief Financial Officer. The parties desire to extend the
terms of the 2008 Agreement for a period of one year, pursuant to the terms of
this Extension. The 2008 Agreement and the Extension are collectively referred
to herein as the “Agreement”.

Except as expressly amended herein, all terms and conditions set forth in the
2008 Agreement are incorporated herein by this reference, and continue to be in
full force and effect. Effective February 1, 2009, the Advisor and the Company
hereby agree to extend the Term of the engagement as set forth in the 2008
Agreement for one year (the “Extended Term”). Notwithstanding the foregoing,
either party may terminate this Agreement upon 30 days’ written notice.

During the Extended Term, the Advisor shall receive the cash compensation as set
forth in the 2008 Agreement. In addition to cash compensation, the Advisor will
be issued stock options over the Extended Term, as follows:

 

  •  

an option to purchase 50,000 shares of the Company’s common stock, granted on
February 23, 2009, at an exercise price equal to the closing price of a share of
the Company’s common stock on the grant date, such option to vest in full 90
days after grant; and

 

  •  

options to purchase 10,000 shares of the Company’s common stock, each such
option to be granted on the last day of each month commencing April 2009 and
ending January 2010, provided that this Agreement has not been terminated prior
to each such grant date, at an exercise price equal to the closing price of a
share of the Company’s common stock on each grant date, each such option to be
fully vested upon grant.

AGREED TO AND ACCEPTED THIS 23rd DAY OF FEBRUARY, 2009

 

CFO 911

8055 W. Manchester Ave., Suite 405

Playa del Rey, CA 90232

 

BioLargo, Inc.

2603 Main Street, Ste. 1155

Irvine, CA 92614

 

 

   

By:

 

/s/ Charles K. Dargan II

   

By:

 

/s/ Dennis P. Calvert

Name:

 

Mr. Charles K. Dargan II

   

Name:

 

Mr. Dennis P. Calvert

Title:

 

Chief Executive Officer

   

Title:

 

President

Date:

 

February 23, 2009

   

Date:

 

February 23, 2009